Title: To George Washington from Major General Nathanael Greene, 6 March 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir,
            Morris Town March 6th 1780.
          
          Inclosed I send your Excellency a copy of my last letter to Congress, to which they have given no answer and which necessarily involves very important consequences.
          The affairs of the Quarter Master’s Department are so intimately connected with the operations of the Army: and the security, support and movements of the latter so dependant on the former, that I think it my duty to give your Excellency the earliest information of every change and embarrassment in it which may affect the service. This measure is necessary not only for the public welfare but for my own justification.
          Altho’ I esteem it a peculiar misfortune to be reduced to the necessity of taking steps tending to my own justification, yet when I have not that support which was promissed me by the Committee of Congress when I engaged in the duties of the Office, and which was and still is necessary to the order and management of the business, I have nothing left but to point out the causes of the failure. And I trust when my conduct comes to be fully understood and the business of the department striped of vulgar prejudices and private enmity, it will be found to have been both prudently and honestly conducted. I shall not enter into a justification of all the detail of the business. I know it is

too extensive for the wisdom of an Angel to guard against every imposition. I am not chargeable for such evils where the misfortune originates in the plan of the War and the state of the finances. Tho’ I cannot pretend to be responsible for the fidelity discretion and prudence of every agent employed in the lesser branches of business yet I presume the much greater part of every order are men of integrity and some of them are the first characters for business upon the Continent. One thing I will venture to affirm with confidence which is that every exertion has been made by all the Agents to promote the service in general and to fulfill your Excellency’s orders in particular as far as the means in their hands or their personal credit or influence could be extended for the purpose.
          The crisis is now fast approaching when there will be a general stagnation of business as some of the Deputies have already left the department and others preparing to follow their example. Some have advertised to stop all purchases on the public account for want of money to fulfill the contracts, others will be reduced by necessity to do the like. Transportation cannot be kept up for want of money to pay those employed in that service, and even those teams which serve with the Brigades begin to refuse further service unless they are paid for the past. Thus we seem to be threatned with distress and ruin on every side. I shall continue to give every aid to the business in my power, but it must sink under it’s own weight unless it is better supported than it has been for months past. I am with great respect Your Excellency’s Most Obedient Servt
          
            Nath. Greene Q.M.G.
          
        